Citation Nr: 1403895	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease L2-3, L3-4, and L5-S1 from December 9, 2009 to May 15, 2011.

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease L2-3, L3-4, and L5-S1 since May 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In a subsequent January 2012 rating decision, the RO denied a rating for degenerative disc disease L2-3, L3-4, and L5-S1 in excess of 10 percent prior to May 16, 2011 and raised the evaluation to 20 percent effective from May 16, 2011.  

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals VA treatment records pertinent to the current appeal.

The Veteran raised the issue of entitlement to service connection for lower extremity neuropathy, to include as secondary to service-connected degenerative disc disease at the July 2012 Board hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board refers it to the AOJ for appropriate action.

The issues of entitlement to increased ratings for degenerative disc disease L2-3, L3-4, and L5-S1 in excess of 10 percent from December 9, 2009 to May 15, 2011 and in excess of 20 percent since May 16, 2011 are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran's DD Form 214 confirms that his in-service specialty was Jet Engine Mechanic.  

2. The Veteran's lay assertions of tinnitus symptoms in connection with his significant in-service noise exposure are credible and consistent with the circumstances of his service.


CONCLUSION OF LAW

Extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Since the Veteran's last VA examinations in May 2011, he stated that the symptoms associated with his service-connected degenerative disc disease have become more severe.  Additionally, the record indicates that the Veteran was recently evaluated by a Physical Medicine and Rehabilitation staff member and provided with a mobility device by the VA Medical Center in Huntington, West Virginia.  The record currently contains VA treatment records dated up to July 2011.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA medical records from the Huntington VA Medical Center, dated from July 2011 to the present and associate the records with the claims file.

2.  The Veteran should be scheduled for a VA spine examination to determine the severity of his service-connected degenerative disc disease.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the low back, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with lumbar strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour.  The examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out.  Any related neurological disorders, including neuropathy and radiculopathy, should be discussed.

The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


